                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
JOHN IGO,                                  )
                                           )
            Plaintiff,                     )
                                           )
            v.                             )    Civil Action No. 19-10412-DJC
                                           )
US DEPARTMENT OF AGRICULTURE, et al.,)
                                           )
            Defendants.                   )
__________________________________________)


                                              ORDER

CASPER, J.                                                                            July 11, 2019

         On February 27, 2019, John Igo filed his self-prepared complaint. See Docket No. 1. He

subsequently filed two letters seeking to have his petition docketed and transferred to a magistrate

judge. See Docket Nos. 2, 3. On May 13, 2019, Igo was ordered to either pay the filing fee or file

a motion to proceed in forma pauperis. See Docket No. 5. The order stated that failure of Igo to

comply may result in the dismissal of this action. Id.

         To date, Igo has not responded to the court’s Order and the time to do so has expired. It is

a long-established principle that this Court has the authority to dismiss an action sua sponte for a

party’s failure to prosecute his action and his failure to follow the court's Orders. Fed. R. Civ. P.

41(b).

         Accordingly, for the failure to comply with the May 13, 2019 Procedural Order, this action

is hereby DISMISSED WITHOUT PREJUDICE.

So Ordered.
                                                       /s/ Denise J. Casper
                                                       Denise J. Casper
                                                       United States District Judge
